14‐4284 
        United States v. Beckett 
         
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 10th day of June, two thousand fifteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                     RICHARD C. WESLEY, 
                     PETER W. HALL, 
                                  Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                         No. 14‐4284 
         
        CARTENSE A. BECKETT, AKA ALPHONSO C. BECKETT,                        
               
                                  Defendant ‐ Appellant. 
        ____________________________________________  
         
        FOR APPELLANT:            MEGAN WOLFE BENETT, Kreindler & Kreindler LLP 
                                  (Joyce C. London, Law Office of Joyce London, P.C., on 
                                  the brief), New York, NY. 
  
 FOR APPELLEE:          HARRIS FISCHMAN (Margaret Garnett, on the brief), for 
                        Preet Bharara, United States Attorney for the Southern 
                        District of New York, New York, NY.  
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Pauley, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment and sentence of the district 

court be and hereby are AFFIRMED.   

       Defendant‐Appellant Cartense Beckett appeals from the district court’s 

imposition of a new fourteen‐month term of supervised release.1  Beckett argues 

that his sentence is substantively unreasonable in light of his continued alcohol 

treatment and his significant contributions to the welfare of his family.  

However, the sentence imposed in this case was not substantively unreasonable 

because Beckett had violated his supervised release in a way that the district 

court described as “contemptuous” [J.A. at 35], and the sentence was not 

“shockingly high . . . or otherwise unsupportable as a matter of law,” United 



1 “Substantive reasonableness is . . . reviewed for abuse of discretion[.]”  United States v. 
Desnoyers, 708 F.3d 378, 385 (2d Cir. 2013).  In addition, “[b]ecause a determination of 
whether the district court improperly considered the defendant’s [sex] is a pure 
question of law, we review this aspect of the sentencing de novo.”  United States v. Kaba, 
480 F.3d 152, 156‐57 (2d Cir. 2007).    


                                              2
States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).  Beckett’s argument that the 

district court violated the Equal Protection Clause when fashioning Beckett’s 

sentence is not supported by the record.   

      We have considered all of Beckett’s remaining arguments and conclude 

that they are without merit.  For the reasons stated above, the judgment and 

sentence of the district court are AFFIRMED. 

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             3